                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                               COOKEVILLE DIVISION


 AMY GRUBB O’DELL,                                )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 2:19-cv-00054
                                                  )
 ANDREW M. SAUL,                                  )
 COMMISSIONER OF SOCIAL                           )
 SECURITY ADMINISTRATION,                         )
                                                  )
        Defendant.                                )


                                            ORDER

       Before the Court is a Report and Recommendation (Doc. No. 20) in which Magistrate

Judge Holmes recommends granting Plaintiff’s motion for entry of judgment (Doc. No. 16) and

remanding the final decision of the Commissioner to the Appeals Council. The Government has

not filed a timely response in opposition. Nevertheless, the Court has carefully reviewed the

thorough Report and Recommendation de novo and agrees with the Magistrate Judge’s analysis.

       Most notably, the Court agrees with the Magistrate Judge that Plaintiffs’ timely

Appointment Clause challenge entitles her only to remand to the Appeals Council for further

consideration, as opposed to remand for an immediate administrative hearing. SSR 19-1p states,

in relevant part, that for cases in which a claimant has raised a timely Appointment Clause

challenge at the administrative level, the Appeals Council will, upon remand, “conduct a new and

independent review of the claims file and either remand the case to an ALJ other than the ALJ who

issued the decision under review, or issue its own new decision about the claim covering the period

before the date of the ALJ’s decision.” 2019 WL 2568744, at *3 (March 15, 2019) (emphasis

added). As Magistrate Judge Holmes has explained, an agency’s policy interpretation, such as SSR
19-1p, “is entitled to substantial deference and will be upheld unless plainly erroneous[.]” (Doc.

No. 20 at 3 (quoting Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 549 (6th Cir. 2004) (internal

citations omitted).) Thus, it is not the role of the Court to “definitively rule that the Appeals Council

must remand to an ALJ and may not decide [the claimant’s] case itself.” (Id. (quoting McKay v.

Saul, No. SA-CV-01339-ESC, 2019 WL 2568744, at *2 (W.D. Tex. June 21, 2019).) The

Magistrate Judge correctly concluded that remand to the Appeals Council in accordance with SSR

19-1p is appropriate.

        Accordingly, the Report and Recommendation (Doc. No. 20) is APPROVED AND

ADOPTED. Plaintiff’s motion for entry of judgment is (Doc. No. 16) is GRANTED, the final

decision of the Commissioner is REVERSED, and this matter is REMANDED to the Appeals

Council for further proceedings consistent with the Report and Recommendation.

        IT IS SO ORDERED.



                                                ____________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   2
